HAWKINS, J.
This is an appeal from an order of the district judge of Hill county remanding appellant without bail upon a charge of murder by indictment. At a former day of the term an opinion affirming the judgment of the trial court was delivered, and appellant filed his motion for rehearing. He has now filed in this court his sworn affidavit, advising that he desires to withdraw said motion, and requesting that his appeal be dismissed. In compliance with such request, the motion is granted, the opinion of affirmance is withdrawn, and the appeal is ordered dismissed.